Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 1 of 8 PageID #: 688




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 DAVID HOROWITZ, individually and
 on behalf of all others similarly situated,

                       Plaintiff,                    MEMORANDUM AND ORDER
                                                     Case No. 19-CV-3744 (FB) (SMG)
        -against-

 SUNLANDS TECHNOLOGY GROUP,
 TONGBO LIU, YIPENG LI,
 JIANHONG YIN a/k/a PENG OU, LU
 LU, MICHAEL MINHONG YU, YANG
 WANG, GOLDMAN SACHS (ASIA)
 L.L.C., CREDIT SUISSE SECURITES
 (USA) LLC, and J.P. MORGAN
 SECURITIES LLC,

                        Defendants.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendants:
 LAURENCE ROSEN                                      EDMUND POLUBINSKI III
 PHILLIP KIM                                         NIKOLAUS WILLIAMS
 BRIAN B. ALEXANDER                                  JONATHAN CHANG
 JING CHEN                                           Davis Polk & Wardwell LLP
 The Rosen Law Firm, P.A.                            450 Lexington Avenue
 275 Madison Avenue, 40th Floor                      New York, New York 10017
 New York, New York 10016

 BLOCK, Senior District Judge:

        The defendant in this action under Sections 11 and 15 of the Securities Act of

 1933 (“the ’33 Act”) moves to dismiss on the grounds that the complaint is untimely




                                                 1
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 2 of 8 PageID #: 689




 and, in the alternative, fails to state a claim. For the following reasons, the motion

 is denied.

                                           I

        David Horowitz invested in Sunlands Technology Group (“Sunlands”), which

 provides online education services in China. The company went public in March

 2018, offering 13 million shares on the New York Stock Exchange at $11.50 a share.

        At about the same time, an undercover reporter was investigating several

 allegedly unfair marketing practices at Sunlands. The Beijing News, a state-owned

 media outlet, published an exposé on May 2, 2018. The piece led China’s State

 Administration for Industry and Commerce to investigate and impose an

 administrative fine of 900,000 RMB (about $135,000) on Sunlands in July 2018. In

 April 2019 China’s state-run television network reported negatively on Sunlands’s

 refund policy.

        In May 2019, Sunlands reported that its earnings for the first quarter of 2019

 had decreased by 28.6% over the previous year. By the following month, it shares

 were trading at only $2.28 a share. This precipitous decline inevitably led to

 litigation.

        In his initial complaint filed on June 27, 2019, Horowitz alleged that the

 registration statement accompanying the initial public offering contained false and

 misleading statements. Specifically, he alleged that Sunlands knew and failed to

                                           2
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 3 of 8 PageID #: 690




 disclose that its student enrollment and, therefore, its billings were declining because

 “Sunlands’s marketing tactics were not as robust as described in the Registration

 Statement.” Compl. ¶ 29.

       On November 15, 2019, Horowitz filed an amended complaint advancing the

 opposite theory that Sunlands’s erstwhile success was predicated on its “aggressive

 use of illegal misrepresentations to trick students into purchasing courses.” Am.

 Compl. ¶ 5. The amended complaint then detailed the findings of the Chinese media

 and government, corroborating them with accounts of confidential witnesses inside

 Sunlands. Horowitz contended that the company’s registration statement was false

 and misleading because it “failed to disclose that . . . deceptive and illegal marketing

 was pervasive at Sunlands.” Am. Compl. ¶ 98.

                                            II

       Section 11 of the ’33 Act imposes civil liability if a company’s registration

 statement “contained an untrue statement of a material fact or omitted to state a

 material fact required to be stated therein or necessary to make the statements

 therein not misleading.” 15 U.S.C. § 77k(a). Section 15 extends that liability to

 anyone who, by or through stock ownership, agency, or otherwise, or who,

 pursuant to or in connection with an agreement or understanding with one or more

 other persons by or through stock ownership, agency, or otherwise, controls any

 person liable under [Section 11.]” Id. § 77o. Unlike Section 10(b) of the Security

                                            3
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 4 of 8 PageID #: 691




 Exchange Act of 1934, Sections 11 and 15 of the ’33 Act “impose essentially strict

 liability for material misstatements contained in registered securities offerings.”

 NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d 145, 148

 (2d Cir. 2012).

 A. Statute of Limitations

       An action to enforce Section 11 must be brought “within one year after the

 discovery of the untrue statement or the omission, or after such discovery should

 have been made by the exercise of reasonable diligence.” 15 U.S.C. § 77m.

 “[T]he limitations period commences not when a reasonable investor would have

 begun investigating, but when such a reasonable investor conducting such a timely

 investigation would have uncovered the facts constituting a violation.” City of

 Pontiac Gen. Employees’ Ret. Fund v. MBIA, Inc., 637 F.3d 169, 174 (2d Cir.

 2011).

       As Sunlands points out, the allegations of the amended complaint are clearly

 drawn from the Beijing News article and its fallout. From that, Sunlands argues

 that a reasonable investor would have known about the salient facts giving rise to a

 Section 11 violation either as soon as the article was published May 2, 2018, or

 very shortly thereafter; since even the original complaint was not filed until June

 27, 2019, it is untimely.




                                           4
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 5 of 8 PageID #: 692




       There are valid points on both sides of the issue. The article was printed in

 Chinese in a source not widely read in the United States. On the other hand,

 reasonable investors in a Chinese company might be expected to keep abreast of

 their investment in Chinese media.

       These conflicting arguments lead the Court to conclude that it cannot answer

 the question as a matter of law on a motion to dismiss. Determining when a claim

 accrues often “requires a fact-intensive inquiry,” and so “a motion to dismiss will

 only be granted where uncontroverted evidence irrefutably demonstrates that the

 plaintiff discovered or should have discovered facts sufficient to adequately plead a

 claim.” Yi Xiang v. Inovalon Holdings, Inc., 254 F. Supp. 3d 635, 641 (S.D.N.Y.

 2017) (internal quotation marks and alterations omitted). Though the historical

 facts are not seriously in dispute, there are conflicting inferences to be drawn from

 them. At this stage, Horowitz is entitled to the benefit of the doubt. See Caro v.

 Weintraub, 618 F.3d 94, 97 (2d Cir. 2010) (“We review the dismissal of a

 complaint de novo, accepting all factual allegations in the complaint as true and

 drawing all reasonable inferences in favor of the plaintiff.”).

       Sunlands alternatively argues that a reasonable investor would have

 discovered the claimed inaccuracies and omissions in the registration statement

 when “negative publicity” was discussed on an earnings call and in an analyst

 report in August 2018. Although the Court agrees that a reasonable investor would

                                            5
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 6 of 8 PageID #: 693




 likely stay apprised of such information, see, e.g., Gavin/Solmonese LLC v.

 D’Arnaud-Taylor, 68 F. Supp. 3d 530, 535 (S.D.N.Y. 2014), it cannot say with

 certainty when a reasonably diligent investigation would have yielded both the

 source and content of the publicity.

 B. The Merits

          Sunlands argues that Horowitz cannot plausibly allege that any statements in

 its registration statement were misleading in light of the risk disclosures in the

 statement. The registration statement generally warned that employee

 misconduct—including misrepresentations to potential students—“could result in

 customer complaints, regulatory and legal liabilities, as well as serious harm to our

 brand and reputation.” Decl. of Edmund Polubinski, Ex. A at 31. It further

 warned that “our sales and marketing activities may be deemed to violate

 [Chinese] laws and regulations, and we may be exposed to administrative

 penalties.” Id. at 19. It described Chinese law as “involv[ing] uncertainties.” Id.

 at 41.

          In addition, the registration statement warned that “[w]e may be adversely

 affected by any negative publicity concerning us and our business, shareholders,

 affiliates, directors, officers and employees and the industry in which we operate,

 regardless of its accuracy, that could harm our reputation and business.” Id. at 20.

 It specifically informed potential investors that “[w]e have been exposed to

                                            6
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 7 of 8 PageID #: 694




 negative publicity concerning refund dispute and administrative penalty and

 alleged improper or misleading statement made in our sales and marketing

 activities in the past.” Id. (sic).

        The Court agrees that, as a general matter, “[w]hen a registration statement

 warns of the exact risk that later materialized, a Section 11 claim will not lie as a

 matter of law.” In re ProShares Trust Sec. Litig., 728 F.3d 96, 102 (2d Cir. 2013).

 On the other hand, “[c]autionary words about future risk cannot insulate from

 liability the failure to disclose that the risk has transpired.” See Rombach v.

 Chang, 355 F.3d 164, 173 (2d Cir. 2004). In other words, a warning framed in

 hypothetical terms does not apprise a reasonable investor of actual misconduct. Cf.

 Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 251 (2d Cir. 2014) (“Although [a

 cautionary] statement warned of a financial risk to the company from

 environmental violations, the failure to disclose then-ongoing and serious pollution

 violations would cause a reasonable investor to make an overly optimistic

 assessment of the risk.”).

        The Court is well aware that a company is not required to accept any claim

 of wrongdoing to avoid liability under Section 11. See Wilson v. Merrill Lynch &

 Co., 671 F.3d 120, 131 (2d Cir. 2011) (“Disclosure is not a rite of confession[.]”

 (internal quotation marks omitted)). Nor do overly optimistic risk assessments

 create liability. Cf. ECA, Local 134 IBEW Joint Pension Trust v. JP Morgan

                                            7
Case 1:19-cv-03744-LDH-RML Document 41 Filed 03/31/21 Page 8 of 8 PageID #: 695




 Chase Co., 553 F.3d 187, 206 (2d Cir. 2009) (“The statements highlighted by

 Plaintiffs are no more than ‘puffery’ which does not give rise to securities

 violations.”).

       Once again, the procedural posture of this case is dispositive. It may well be

 the case that Sunlands’s difficulties with students and regulators were

 unforeseeable, good-faith disputes. But the amended complaint alleges that they

 were the result of pervasive and obviously illegal wrongdoing that was ongoing at

 the time of the registration statement. Horowitz must eventually prove those

 allegations, of course, but that is not his burden on a motion to dismiss.

                                            III

       For the foregoing reasons, Sunlands’s motion to dismiss is denied.

       SO ORDERED.



                                                  _/S/ Frederic Block__________
                                                  FREDERIC BLOCK
                                                  Senior United States District Judge
 Brooklyn, New York
 March 31, 2021




                                           8
